Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 2nd, 2021 has been entered.

Response to Arguments
Applicant's arguments filed on 03/02/2021 have been fully considered.
Applicant on page 12 of the Remarks argued that “Without conceding propriety of the asserted combination, Park251 and Park874 do not render claim 19 unpatentable.
In rejecting claim 19, the Office cites paragraphs 114, 116, 118, and 121 and figure 9 with respect to “scheduling, in a second single-symbol mini-slot in the PRB, a HARQ retransmission.” Figure 9, though, shows a one bit transmission and retransmissions of two or more bits. Paragraph 121 mentions one bit transmissions, but every reference to retransmissions is to more than one bit. Even mention of the number of bits matching the number of the round is for rounds of transmissions - including both a transmission and retransmissions - with one-bit round one being an initial 
Examiner respectfully disagrees with the argument. Contrary to the Applicant’s assertion, Park et al. (U.S 2019/0158251 A1) discloses scheduling, in a second single-symbol mini-slot in the PRB, a HARQ retransmission (i.e. scheduling, by the base station, a second mini-slot for a HARQ retransmission for the UE in par. [0114], [0118], [0116], Fig. 9, wherein there is one mini-slot used in a HARQ retransmission in par. [0121]); Park et al. (U.S 20190158251 A1) defines a HARQ retransmissions as one or more subsequent transmissions, of the HARQ process, that are transmitted after the initial HARQ transmission (Park: in par.[0117]), wherein transmitting  a HARQ transmission is performed using one mini-slot (Park: in par.[0117]), thus its inherent that a subsequent HARQ transmission (i.e. HARQ retransmission) can be performed using one mini-slot. 
Park et al. (U.S 2019/0158251 A1) further discloses that BS may increase a number of mini-slots used in a HARQ retransmission of the HARQ process (e.g., from one mini-slot to three mini-slots) (Park: in par.[0121]) , thus it is it inherent that a HARQ retransmission can be performed using one mini-slot or three mini-slots.

Therefore, Park’s HARQ retransmission performed using one mini-slot is a reasonable interpretation for “scheduling, in a second single-symbol mini-slot in the PRB, a HARQ retransmission” as disclosed in claim 19.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S 2019/0158251 A1) in view of Park et al. (U.S. 2007/0243874 A1) in view of Islam et al. (U.S 2018/0063865 A1). 

With respect to claim 1, Park et al. (U.S 2019/0158251 A1) discloses a system comprising: 

one or more processors (i.e. one or more processors in par. [0011]);

a memory (i.e. memory in par. [0011]); and

one or more components stored in the memory and executable by the one or more processors to perform operations comprising (i.e. one or more components stored in the memory and executable by the one or more processors to perform operations comprising in par. [0012], [0052]):


scheduling, in one or more mini-slots having the mini-slot size in a Physical Resource Block (PRB), a Hybrid Automatic Repeat Request (HARQ) transmission (i.e. scheduling, by the base station, a mini-slot(s) having a predetermined size indicated by a number of mini-slots to be bundled for the HARQ transmission  to UE in par. [0114], [0131], [0118]); and

transmitting, to the device, the HARQ transmission in the one or more mini-slots of the PRB (i.e. transmitting, by the base station, the HARQ transmission to the UE using the mini-slots in par. [0146]-[0148], Fig. 14).

Park et al. (U.S 2019/0158251 A1) does not disclose determining a location of a device and selecting, based at least in part on the location of the device, a minislot size.

Park et al. (U.S. 2007/0243874 A1) discloses determining a location of a device (i.e. determining, by a base station (BS) a location information of a mobile station in par. [0033], Fig. 2, Fig. 3);

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determine a location of a device in order to improve reliability of the system by efficiently allocating resources to prevent Co-Channel Interference (CCI) which a mobile station (MS) may experience during data transmission/reception in a 

The combination of Park et al. (U.S 2019/0158251 A1) and Park et al. (U.S. 2007/0243874 A1) does not disclose selecting, based at least in part on the location of the device, a minislot size.

Islam discloses selecting, based at least in part on the location of the device, a mini-slot size (i.e. selecting a multiple-symbol mini-slot size based on whether a device is located at a cell-edge region or near the center cell (e.g. mini-slot comprising of 3-6 symbols), wherein traffic at a cell edge may be served with a mini-slot that is longer than that used for serving low latency traffic near the cell center in par. [0060], [0044]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select, based at least in part on the location of the device, a mini-slot size in the system resulting from Park et al. (U.S 2019/0158251 A1) and Park et al. (U.S. 2007/0243874 A1) in order to improve efficiency of the system by dynamically scheduling resources for low latency transmissions based on UE’s location within a cell as taught by Islam (Islam: in par. [0043], [0060]).

With respect to claim 2, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the system of claim 1. Park et al. (U.S. 2007/0243874 A1) further discloses the system, wherein determining the location of the 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determining that the device is in a cell-edge region or a mid-cell region in order to improve reliability of the system by efficiently allocating resources to prevent Co-Channel Interference (CCI) which a mobile station (MS) may experience during data transmission/reception in a multi-cellular communication system as taught by Park (Park et al. (U.S. 2007/0243874 A1): in par. [0031]).

With respect to claim 3, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the system of claim 2. Islam further discloses in response to determining that the device in the cell-edge region, selecting a multiple-symbol size as the mini-slot size (i.e. in response to determining that the device in the cell-edge region, selecting a multiple-symbol size that is longer than that used near the center cell as the mini-slot size (e.g. mini-slot comprising of 3-6 symbols) in par. [0060], [0044]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select a multiple-symbol size as the mini-slot size in response to 


With respect to claim 4, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the system of claim 2. Islam further discloses in response to determining that the device in the mid-cell region, selecting a single-symbol size as the mini-slot size (i.e. in response to determining that the device in the center cell region, selecting a single-symbol size that is shorter than that used near the cell edge as the mini-slot size (e.g. mini-slot comprising of 1 symbol) in par. [0060], [0044]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select a single-symbol size as the mini-slot size in response to determining that the device in the mid-cell region in the system resulting from Park et al. (U.S 2019/0158251 A1) and Park et al. (U.S. 2007/0243874 A1) in order to improve efficiency of the system by dynamically scheduling resources for low latency transmissions based on UE’s location within a cell as taught by Islam (Islam: in par. [0043], [0060]).

With respect to claim 5, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the system of claim 1. Park et al. (U.S 2019/0158251 A1) further discloses the one or more mini-slots being one or more first mini-slots, wherein the operations further comprise:

scheduling, in one or more first symbols of the PRB to be subsequent to the one or more first mini-slots, a first HARQ feedback message of the HARQ transmission (i.e. scheduling, in one or more first mini-slots, an initial HARQ transmission in par. [0130], Fig. 11A, wherein a HARQ process comprises multiple transmissions including an initial transmission and one or more retransmissions in par. [0116], wherein a mini-slot may include fewer than 14 symbols (e.g., one symbol, two symbols, four symbols, and/or the like) in par. [0093], wherein the scheduling may be symbol-based in par. [0056]);

scheduling, in one or more second mini-slots of the PRB, a HARQ retransmission (i.e. scheduling , in one or more second mini-slots of the resource block, a subsequent HARQ retransmission in par. [0130], Fig. 11A, wherein a HARQ process may include a plurality of HARQ transmissions from a BS and A HARQ transmission, as used herein, may refer to an initial HARQ transmission of a HARQ process and/or one or more HARQ retransmissions in par. [0117]); and

scheduling, in one or more second symbols of the PRB to be subsequent to the one or more second mini-slots, a second HARQ feedback message of the HARQ retransmission (i.e. scheduling , in one or more symbols to be subsequent to one 

With respect to claim 6, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the system of claim 1. Park et al. (U.S 2019/0158251 A1) further discloses the system , wherein the operations further comprise:

receiving, from the device, the first HARQ feedback message in the one or more first symbols of the PRB (i.e. receiving, by the base station (BS) from the user equipment (UE), the first HARQ feedback message composing NACK in the one or more first symbols of one or more first mini-slots in par. [0130], Fig. 11A, wherein a HARQ process may include a plurality of HARQ transmissions from a BS and a HARQ transmission, as used herein, may refer to an initial HARQ transmission of a HARQ process and/or one or more HARQ retransmissions in par. [0117]);

transmitting, to the device, the HARQ retransmission in the one or more second mini-slots of the PRB (i.e. transmitting, by the base station (BS) from the user equipment (UE), in one or more second mini-slots (e.g. after the third mini-slot) of the resource block, a subsequent HARQ retransmission in par. [0130], Fig. 11A); and



With respect to claim 10, Park et al. (U.S 2019/0158251 A1) discloses a method comprising: 

scheduling, in one or more mini-slots having the mini-slot size in a Physical Resource Block (PRB), a Hybrid Automatic Repeat Request (HARQ) transmission (i.e. scheduling, by the base station, a mini-slot(s) having a predetermined size indicated by a number of mini-slots to be bundled for the HARQ transmission  to UE in par. [0114], [0131], [0118]); and

transmitting, to the device, the HARQ transmission in the one or more mini-slots of the PRB (i.e. transmitting, by the base station, the HARQ transmission to the UE using the mini-slots in par. [0146]-[0148], Fig. 14).

Park et al. (U.S 2019/0158251 A1) does not disclose determining a location of a device and selecting, based at least in part on the location of the device, a minislot size.



It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determine a location of a device in order to improve reliability of the system by allocating resources to prevent Co-Channel Interference (CCI) which a mobile station (MS) may experience during data transmission/reception using resources allocated by its serving BS in a multi-cellular communication system as taught by Park (Park et al. (U.S. 2007/0243874 A1): in par. [0031]).

The combination of Park et al. (U.S 2019/0158251 A1) and Park et al. (U.S. 2007/0243874 A1) does not disclose selecting, based at least in part on the location of the device, a mini-slot size.

Islam discloses selecting, based at least in part on the location of the device, a mini-slot size (i.e. selecting a multiple-symbol mini-slot size based on whether a device is located at a cell-edge region or near the center cell (e.g. mini-slot comprising of 3-6 symbols), wherein traffic at a cell edge may be served with a mini-slot that is longer than that used for serving low latency traffic near the cell center in par. [0060], [0044]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select, based at least in part on the location of the device, a mini-


With respect to claim 11, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the method of claim 10. Park et al. (U.S. 2007/0243874 A1) further discloses the system, wherein determining the location of the device comprises determining that the device is in a cell-edge region or a mid-cell region (i.e. determining the location of mobile station comprises determining that the mobile station in an area at the center of the cell or another area at the boundaries of the cell in par. [0054], [0055], Fig. 5, wherein the BS allocates time mini slots to the MS accordance with the cell segmentation into areas in par. [0039], [0053], Fig. 5).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determining that the device is in a cell-edge region or a mid-cell region in order to improve reliability of the system by efficiently allocating resources to prevent Co-Channel Interference (CCI) which a mobile station (MS) may experience during data transmission/reception in a multi-cellular communication system as taught by Park (Park et al. (U.S. 2007/0243874 A1): in par. [0031]).

With respect to claim 12, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the method of claim 11. Islam further discloses in response to determining that the device in the cell-edge region, selecting a multiple-symbol size as the mini-slot size (i.e. in response to determining that the device in the cell-edge region, selecting a multiple-symbol size that is longer than that used near the center cell as the mini-slot size (e.g. mini-slot comprising of 3-6 symbols) in par. [0060], [0044]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select a multiple-symbol size as the mini-slot size in response to determining that the device in the cell-edge region in the system resulting from Park et al. (U.S 2019/0158251 A1) and Park et al. (U.S. 2007/0243874 A1) in order to improve efficiency of the system by dynamically scheduling resources for low latency transmissions based on UE’s location within a cell as taught by Islam (Islam: in par. [0043], [0060]).


With respect to claim 13, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the system of claim 11. Islam further discloses in response to determining that the device in the mid-cell region, selecting a single-symbol size as the mini-slot size (i.e. in response to determining that the device in the center cell region, selecting a single-symbol size that is shorter than that used near the cell edge as the mini-slot size (e.g. mini-slot comprising of 1 symbol) in par. [0060], [0044]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to select a single-symbol size as the mini-slot size in response to determining that the device in the mid-cell region in the system resulting from Park et al. (U.S 2019/0158251 A1) and Park et al. (U.S. 2007/0243874 A1) in order to improve efficiency of the system by dynamically scheduling resources for low latency transmissions based on UE’s location within a cell as taught by Islam (Islam: in par. [0043], [0060]).


With respect to claim 14, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the method of claim 10. Park et al. (U.S 2019/0158251 A1) further discloses the one or more mini-slots being one or more first mini-slots, wherein the operations further comprise:

scheduling, in one or more first symbols of the PRB to be subsequent to the one or more first mini-slots, a first HARQ feedback message of the HARQ transmission (i.e. scheduling, in one or more first mini-slots, an initial HARQ transmission in par. [0130], Fig. 11A, wherein A HARQ process comprises multiple transmissions including an initial transmission and one or more retransmissions in par. [0116], wherein a mini-slot may include fewer than 14 symbols (e.g., one symbol, two symbols, four symbols, and/or the like) in par. [0093], wherein the scheduling may be symbol-based in par. [0056]);



scheduling, in one or more second symbols of the PRB to be subsequent to the one or more second mini-slots, a second HARQ feedback message of the HARQ retransmission (i.e. scheduling , in one or more symbols to be subsequent to one or more second mini-slots, another subsequent HARQ retransmission in par. [0130], Fig. 11A, wherein HARQ retransmissions is a second of plurality HARQ retransmissions in par. [0117], wherein the scheduling may be symbol-based in par. [0056]).

With respect to claim 15, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the method of claim 1. Park et al. (U.S 2019/0158251 A1) further discloses the method , wherein the operations further comprise:

receiving, from the device, the first HARQ feedback message in the one or more first symbols of the PRB (i.e. receiving, by the base station (BS) from the user equipment (UE), the first HARQ feedback message composing NACK in the one or more first symbols of one or more first mini-slots in par. [0130], Fig. 11A, wherein a 

transmitting, to the device, the HARQ retransmission in the one or more second mini-slots of the PRB (i.e. transmitting, by the base station (BS) from the user equipment (UE), in one or more second mini-slots (e.g. after the third mini-slot) of the resource block, a subsequent HARQ retransmission in par. [0130], Fig. 11A); and

receiving, from the device, the second HARQ feedback message in the one or more second symbols of the PRB (i.e. receiving, by the base station (BS) from the user equipment (UE) the second HARQ feedback message composing ACK in the one or more symbols of one or more first mini-slots in par. [0130], Fig. 11A).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S 2019/0158251 A1) in view of Park et al. (U.S. 2007/0243874 A1) in view of Islam et al. (U.S 2018/0063865 A1) in view of Jung et al. (U.S 2018/0368169 A1). 

With respect to claim 8, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the system of claim 1. Park et al. (U.S 2019/0158251 A1) further discloses the system, wherein scheduling the HARQ transmission comprises scheduling the HARQ transmission in multiple mini-slots of the 

The combination of Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam does not explicitly disclose scheduling a HARQ feedback message in a single symbol of the PRB. 

Jung discloses the operations further comprise scheduling a HARQ feedback message in a single symbol of the PRB (i.e. scheduling a HARQ feedback message in a single starting symbol of the physical resource block (PRB) in par. [0059], [0060], Fig. 9).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to schedule a HARQ feedback message in a single symbol of the PRB in the system resulting from Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam in order to improve reliability of the system by dynamically signaling a number of symbol(s) for an UL control channel based on available UL symbol(s) in a slot where the HARQ-ACK feedback will be transmitted by a device as taught by Jung (Jung: in par. [0087], [0051]).

With respect to claim 17, Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam disclose the method of claim 10. Park et al. (U.S 2019/0158251 A1) further discloses the method, wherein scheduling the HARQ transmission comprises scheduling the HARQ transmission in multiple mini-slots of the 

The combination of Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam does not explicitly disclose scheduling a HARQ feedback message in a single symbol of the PRB. 

Jung discloses the operations further comprise scheduling a HARQ feedback message in a single symbol of the PRB (i.e. scheduling a HARQ feedback message in a single starting symbol of the physical resource block (PRB) in par. [0059], [0060], Fig. 9).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to schedule a HARQ feedback message in a single symbol of the PRB in the system resulting from Park et al. (U.S 2019/0158251 A1), Park et al. (U.S. 2007/0243874 A1) and Islam in order to improve reliability of the system by dynamically signaling a number of symbol(s) for an UL control channel based on available UL symbol(s) in a slot where the HARQ-ACK feedback will be transmitted by a device as taught by Jung (Jung: in par. [0087], [0051]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S 2019/0158251 A1) in view of Park et al. (U.S. 2007/0243874 A1) in view of Islam et al. (U.S 2018/0063865 A1). 

With respect to claim 19, Park et al. (U.S 2019/0158251 A1) discloses a non-transitory computer-readable medium storing one or more components that, when executed by one or more processors (i.e. a non-transitory computer-readable medium storing one or more instructions executed by one or more processors cause the one or more processors to perform operations in par. [0012]), cause the one or more processors to perform operations comprising:

scheduling, in a first single-symbol mini-slot in a Physical Resource Block (PRB), a Hybrid Automatic Repeat Request (HARQ) transmission (i.e. scheduling, by the base station, a mini-slot(s) having a predetermined size indicated by a number of mini-slots to be bundled for the HARQ transmission  for the UE in par. [0114], [0118], Fig. 9);

scheduling, in a second single-symbol mini-slot in the PRB, a HARQ retransmission (i.e. scheduling, by the base station, a second mini-slot for a HARQ retransmission for the UE in par. [0114], [0118], [0116], Fig. 9, wherein there is one mini-slot used in a HARQ retransmission in par. [0121]);

scheduling, in multiple symbols of the PRB, data bits (i.e. scheduling plurality of mini-slots for transmissions of HARQ data within a slot in par. [0113], Fig. 9); and 

transmitting, to the device, the HARQ transmission in the first single-symbol mini-slot (i.e. transmitting, by the base station, the HARQ transmission to the UE using one mini-

Park et al. (U.S 2019/0158251 A1) does not disclose determining that a device is located in a mid-cell region.

Park et al. (U.S. 2007/0243874 A1) discloses (i.e. determining, by a base station (BS) a location information of a mobile station in par. [0033], Fig. 2, Fig. 3, wherein the determining of the location information for mobile station comprises determining that the mobile station is located in an area associated with the center of the cell in par. [0054], [0055], Fig. 5, wherein the BS allocates time mini slots to the MS in accordance with the cell segmentation into areas in par. [0039], [0053], Fig. 5)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to determine that a device is located in a mid-cell region in order to improve reliability of the system by efficiently allocating resources to prevent Co-Channel Interference (CCI) which a mobile station (MS) may experience during data transmission/reception in a multi-cellular communication system as taught by Park (Park et al. (U.S. 2007/0243874 A1): in par. [0031]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S 2019/0158251 A1) in view of Park et al. (U.S. 2007/0243874 A1) in view of Jung et al. (U.S 2018/0368169 A1). 

With respect to claim 20, Park et al. (U.S 2019/0158251 A1) and Park et al. (U.S. 2007/0243874 A1) disclose the non-transitory computer-readable medium of claim 19. Park et al. (U.S 2019/0158251 A1) further discloses a HARQ feedback message corresponding to the HARQ transmission and the HARQ retransmission (i.e. wherein a mini-slot comprising a symbol including a hybrid automatic repeat request (HARQ) data corresponding to a HARQ transmission and a HARQ retransmission in par. [0100], [0093], Fig. 7B, Fig. 9).

The combination of Park et al. (U.S 2019/0158251 A1) and Park et al. (U.S. 2007/0243874 A1) does not explicitly disclose scheduling a HARQ feedback message in a single symbol of the PRB. 

Jung discloses scheduling a HARQ feedback message in a single symbol of the PRB (i.e. scheduling a HARQ feedback message in a single starting symbol of the physical resource block (PRB) in par. [0059], [0060], Fig. 9).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to schedule a HARQ feedback message in a single symbol of the PRB in the system resulting from Park et al. (U.S 2019/0158251 A1) and Park et al. .


Allowable Subject Matter
Claims 7, 9, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.














Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is
(571)272-2220. The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ricky Ngo can be reached on 571 -272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/PAUL H MASUR/Primary Examiner, Art Unit 2464